    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 1 of 33



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------
                                                         x
 CHEVRON CORPORATION,                                    :
                                                         :
                        Plaintiff,                       :
         v.                                              :
                                                           11 Civ. 0691 (LAK)
                                                         :
 STEVEN DONZIGER, et al.,                                :
                                                         :
                                                         :
                Defendants.                              x
 -------------------------------------

       DECLARATION OF ANNE CHAMPION IN SUPPORT OF CHEVRON
    CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
   TO HOLD STEVEN DONZIGER IN CONTEMPT OF COURT FOR HIS FAILURE
      TO COMPLY WITH THE RICO AND DEFAULT JUDGMENTS AND THE
                  APRIL 16, 2018 RESTRAINING NOTICE

       I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

       1.      I am an attorney licensed to practice law in the State of New York and before this

Court. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and I am counsel for

Chevron Corporation (“Chevron”) in the above-captioned matter. I am personally familiar with

the facts set forth herein, unless the context indicates otherwise.

       2.      Attached to this declaration as Exhibit 93 are excerpts from a true and correct copy

of the transcript of the deposition of John van Merkensteijn on October 31, 2018. In these excerpts,

Donziger “stipulate[s]” on the record that he “was involved in a public pressure campaign to hold

Chevron accountable . . .” (Tr. 175:24-176:2), and van Merkensteijn testifies that Donziger entered

into an agreement with David Zelman in which Donziger “pledge[d] [Zelman] an interest in the

Ecuador judgment from [Donziger’s] fees should they be collected” in exchange for $14,000 in

services” (Tr. 180:13-184:16).
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 2 of 33



       3.      Attached to this declaration as Exhibit 94 is a true and correct copy of an undated

document titled “Contracts, Reasons and Recommendations,” produced by Mr. Rizack and bearing

Bates numbers RIZACK PJD-0000522. This document is stamped as Exhibit 5350 to Mr.

Rizack’s deposition and was authenticated by Mr. Rizack (see infra Exhibit 113 at 265:9–266:22).

In the document, Mr. Donziger and/or Mr. Rizack (see infra Exhibit 113 at 266:10–24) recorded

Mr. Donziger’s purported reasons for recommending that certain of his associates receive an

interest in the Ecuadorian judgment from the FDA. For Mr. Aaron Page, Donziger’s stated reason

for his recommendation is that “Aaron has worked over one hundred years as an attorney in this

case, mostly without pay.” For Mr. Rizack, Donziger’s stated reason for his recommendation is

that Mr. Rizack “has worked 4-5 years mostly without pay” and “will be key in organizing

investments and attracting more funds.” For Karen Hinton, Donziger’s stated reason for his

recommendation is that she “has worked several years without any pay.”

       4.      Attached to this declaration as Exhibit 95 is a true and correct copy of a December

22, 2016 email from John van Merkensteijn to David Zelman, produced by Mr. Merkensteijn and

bearing Bates numbers JVM 011236–37. At the bottom of the chain is an email from Donziger to

Mr. Zelman, dated December 21, 2016, that includes a draft agreement for Mr. Zelman’s

“consulting services . . . to develop [Donziger’s] professional capacities with regard to the Ecuador

litigation matter against Chevron.” In return for $14,000 in services, Donziger “pledge[s] to [Mr.

Zelman] an interest in the Ecuador judgment from [his] fees” in an amount of “14/250 of an eighth

of a point of whatever is recovered of the total claim.”

       5.      Attached to this declaration as Exhibit 96 is a true and correct copy of a December

18, 2014 email from Steven Donziger to Campbell Ford, produced by Mr. Ford and bearing Bates

numbers PCFord_000018-19. In the email, Donziger writes, “I propose that you lower your

outstanding invoice by one-third (to around $40,000 as I understand it) and hold the amount frozen

                                                 2
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 3 of 33



and in abeyance. If I get a recovery from the Ecuador matter, I will pay you that amount

outstanding at that time. If I get a windfall from that matter, I would consider paying you a bonus

in my complete discretion.”

        6.      Attached to this declaration as Exhibit 97 is a true and correct copy of an October

15, 2018 email from Aaron Marr Page to Andrea Neuman regarding a subpoena served on Mr.

Page by Chevron Corporation. Mr. Page states, “You know perfectly well I have a retainer

agreement to provide legal advice to Mr. Donziger . . . .”

        7.      Attached to this declaration as Exhibit 98 is a true and correct copy of a September

25, 2018 press release and a petition titled Human Rights Petition of Steven R. Donziger, both

purportedly authored by Aaron Marr Page, Managing Attorney of Forum Nobis PLLC, on behalf

of Donziger. In the petition, which was purportedly filed with the Inter-American Commission on

Human Rights on September 24, 2018, Mr. Page alleges that “Mr. Donziger’s treatment by judicial

and lawyer regulation authorities in the United States has severely violated his rights to due process

and judicial protection . . . as well as rights to freedom of association and expressions . . . , privacy

. . . , and property.” This petition and the press release accompanying it are available at

http://forumnobis.org/wp-content/uploads/2018/09/IACHR-Petition-of-Steven-Donziger-

Briefing-Memorandum.pdf and http://forumnobis.org/wp-content/uploads/2018/09/20180925-

IACHR-filing-press-release.pdf.

        8.      Attached to this declaration as Exhibit 99 is a true and correct copy of a September

28, 2018 email from Meredith Stead to Steven Donziger, Derek Stoldt, John van Merkensteijn,

Alan Lenczner, and Aaron Marr Page regarding, and attaching, an investment agreement for WDIS

Finance LLC, including appendices, bearing Bates numbers JVM 000991–1017. The Ecuador

Judgment Investment Agreement is signed by Mr. Merkensteijn on behalf of WDIS Finance LLC.




                                                   3
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 4 of 33



The Agreement refers to a “U.S. Representative” “[a]s identified in Appendix 2, in the possession

of Canadian Counsel.” Appendix 2 states that “U.S. Representative means: Steven R. Donziger.”

       9.      Attached to this declaration as Exhibit 100 is a true and correct copy of excerpts

from the May 8, 2018 hearing before this Court. In these excerpts, Donziger admits that the term

“collection” is not limited to recovery on the Ecuadorian judgment through an enforcement

action. Tr. 20:8-10.

       10.     Attached to this declaration as Exhibit 101 is a true and correct copy of a January

11, 2017 email from John van Merkensteijn to Steven Donziger, produced by Mr. Merkensteijn

and bearing Bates numbers JVM 011239–40. Mr. Merkensteijn forwards to Donziger an email

from Ian Watson to Mr. Merkensteijn, who also invested funds in exchange for an interest in the

Ecuadorian judgment, dated January 11, 2017. In that email, Mr. Watson writes that Alan

Lenczner, who represents the LAPs in pending Canadian proceedings, “asked about [Mr.

Watson’s] investment being paid to him [i.e. Lenczner] and he, in turn paying part of it to Steven.

He has advised Steven that has been a [sic] irregular way in Alan’s view to handle the distribution

of funds.”

       11.     Attached to this declaration as Exhibit 102 are excerpts from a true and correct

copy of excerpts of the transcript of the trial proceedings held in this matter on November 18,

2013. In these excerpts, Donziger testifies that it “sounds about right” that Joseph Kohn paid him

over $1 million dollars in connection with the Lago Agrio case between 2003 and 2009.

       12.     Attached to this declaration as Exhibit 103 is a true and correct copy of an August

31, 2016 email from Steven Donziger to John van Merkensteijn produced by Mr. Merkensteijn

and bearing Bates numbers JVM 003762–63. The email contains an attached document and a

certified translation thereof, titled “Certification,” dated August 29, 2016 and signed by Ms.

Gladys Solano, Secretary of the Frente de la Defensa de la Amazonia.            The Certification

                                                4
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 5 of 33



purportedly “authorizes” Carlos Humberto Guaman Gaibor to sign Mr. Merkensteijn’s agreement

to invest “$300,000, which will be used for expenses incurred to enforce the ‘Aguinda v. Chevron’

judgment in Canada.”

       13.     Attached to this declaration as Exhibit 104 is a true and correct copy of a document,

and a certified translation thereof, titled “Certification,” dated July 4, 2016 and signed by Ms.

Gladys Solano, Secretary of the Frente de la Defensa de la Amazonia, produced by Mr.

Merkensteijn and bearing Bates numbers JVM 003929. The Certification purportedly “authorizes”

Carlos Humberto Guaman Gaibor to sign a financing agreement in the amount of $250,000,

“which will be used exclusively for enforcement of the ‘Aguinda v. Chevron’ judgment in

Canada.”

       14.     Attached to this declaration as Exhibit 105 is a true and correct copy of a document,

and a certified translation thereof, titled “Certification,” dated April 25, 2016 and signed by Ms.

Gladys Solano, Secretary of the Frente de la Defensa de la Amazonia, produced by Ms. Sullivan

and bearing Bates numbers MKS-0007999. The Certification purportedly “authorizes” Carlos

Humberto Guaman Gaibor to sign a financing agreement in the amount of $250,000, “which will

be used exclusively for enforcement of the ‘Aguinda v. Chevron’ judgment in Canada.”

       15.     Exhibit 106 is intentionally omitted.

       16.     Attached to this declaration as Exhibit 107 are excerpts from a true and correct

copy of the transcript of the deposition of Clifford Eisler on November 5, 2018. Eisler testified

that his understanding was that his investment would be used “[f]or Alan Lenczner’s litigation

expenses,” and not that they would be paid to Donziger or used to generate press releases to

pressure Chevron. Tr. 63:14-65:5.

       17.     Attached to this declaration as Exhibit 108 is a true and correct copy of an August

2, 2017 email chain between Steven Donziger to Aaron Marr Page and Joshua Rizack, produced

                                                 5
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 6 of 33



by Mr. Rizack and bearing Bates number RIZACKPJD-0001613. At the bottom of the chain is an

email from Donziger to Messrs. Page and Rizack, also dated August 2, 2017, in which Donziger

requests a “deep dive into [Donziger’s] authority from the FDA . . . and what we need to do to

clarify/expand it at this juncture” because, according to Donziger, “I’ve got someone hot on our

tail who is asking for this.”

        18.     Attached to this declaration as Exhibit 109 is a true and correct copy of excerpts

from the June 28, 2018 hearing before this Court. In these excerpts, Donziger stated that although

he testified in his deposition that he thought that the Default Judgment “did not change the

landscape in terms of fund raising[,] . . . upon further reflection, realized that that is a mistake.”

        19.     Attached to this declaration as Exhibit 110 is a true and correct copy of an April

26, 2018 email from Steven Donziger to John van Merkensteijn, produced by Mr. Merkensteijn

and bearing Bates numbers JVM 009896–97. At the bottom of the chain is an email from Donziger

to Don Johnson, also dated April 26, 2018, “regarding a potential investment opportunity related

to a large environmental judgment ($12b U.S.) current [sic] being enforced against Chevron in

Canadian courts.”

        20.     Attached to this declaration as Exhibit 111 is a true and correct copy of a May 11,

2018 email from John van Merkensteijn to Steven Donziger, produced by Mr. Merkensteijn and

bearing Bates numbers JVM 011579–80. At the bottom of the chain is an email from Mr.

Merkensteijn to Joshua Mailman and others, also dated May 11, 2018, in which Mr. Merkensteijn

refers to the “litigation in Canada” and writes, “Josh if you are interested, maybe this would be an

opportune time to get together with Steven [Donziger].”

        21.     Attached to this declaration as Exhibit 112 are excerpts from a true and correct

copy of excerpts of the transcript of the deposition of Steven Donziger on June 25, 2018. In these

excerpts, Donziger testifies that he has “more documents that you are seeking that I don’t believe

                                                   6
    Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 7 of 33



is [sic] appropriate to turn over at this point” (Tr. 47:11-13) and that he has not “searched for

documents responsive to every request” in Chevron’s subpoena (Tr. 48:3-5).

       22.      Attached hereto as Exhibit 113 are excerpts from a true and correct copy of the

transcript of the deposition of Joshua Rizack on October 5, 2018. Mr. Rizack testified that

Donziger’s statement in Deposition Exhibit 5350 (attached as Exhibit 94 to this declaration) that

“[i]n the future, [Rizack] will be key in organizing investments and attracting more funds” is not

accurate. Tr. 269:6–17, 271:17–22. However, Mr. Rizack testified that he was paid $10,000 after

he “brought in an investor,” Wellbeck Partners LLC. Id. at 286:4–287:19. Mr. Rizack also

testified that he “worked on other cases,” and stopped work on the Ecuador litigation, around the

time of the RICO trial. Id. at 279:15–280:12.

       23.      Below is a chart detailing Chevron's evidentiary objections to Donziger’s

Declaration, Dkt. 2122-1. In addition to the objections detailed below, Chevron objects to

Donziger's Declaration in its entirety on the basis that it provides testimony that relates almost

exclusively to topics about which Donziger refused to answer questions at his June 25, 2018

deposition. See United States v. Hansen, 277 F. App’x 692, 693 (9th Cir. 2008) (unpublished)

(holding that the district court did not abuse its discretion by striking a declaration when the

declarant refused to answer questions regarding the subject matter of the declaration at his

deposition and failed to appear for a subsequent deposition); United States v. Parcels of Land, 903

F.2d 36, 43 (1st Cir. 1990) (holding that the district court did not err by striking a declaration when

the declarant invoked the Fifth Amendment and refused to answer questions at his deposition).

             DONZIGER DECLARATION                               CHEVRON’S OBJECTION
 Paragraph 1: “This affidavit addresses               No objection.
 discrete issues to the best of my personal
 knowledge and recollection. This affidavit is
 not intended to be exhaustive regarding the
 voluminous amount of factual allegations in
 Chevron’s motion given that most of those

                                                  7
   Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 8 of 33




           DONZIGER DECLARATION                                  CHEVRON’S OBJECTION
allegations are false, misleading, tangential,
or irrelevant to the legitimate issues in these
post-judgment proceedings. The absence of a
response in this affidavit to certain of
Chevron’s factual allegations in its motion
does not in any way suggest I concede their
veracity. I maintain all applicable privileges.”
Paragraph 2: “Since the early 1990s, I have            Lacks foundation (Fed. R. Ev. 602) (entire
worked as an attorney and advocate for                 paragraph).
Indigenous and farmer communities in
Ecuador’s Amazon region, specifically in the
provinces of Sucumbíos and Orellana. My
clients live in roughly 80 communities and
towns and are organized through various
entities, one of which is called the Frente de
Defensa de la Amazonia or the “Frente”
which is also known by its Spanish acronym,
FDA.
Paragraph 3: “The FDA is the beneficiary               Lacks foundation (Fed. R. Ev. 602) (entire
under Ecuadorian law of the judgment in the            paragraph).
Aguinda v. ChevronTexaco case and is                   “The FDA is the beneficiary under
responsible for the execution of the judgment          Ecuadorian law of the judgment in the
against Chevron’s assets both in Ecuador and           Aguinda v. ChevronTexaco case and is
other jurisdictions where the affected                 responsible for the execution of the judgment
communities choose to enforce. As the entity           against Chevron’s assets both in Ecuador and
that organized and sustained the                       other jurisdictions where the affected
representative Aguinda action, the FDA was             communities choose to enforce. As the entity
named in that judgment as the beneficiary of           that organized and sustained the
an independent award under Ecuador’s                   representative Aguinda action, the FDA was
Environmental Management Act.1 The FDA                 named in that judgment as the beneficiary of
has been my client for several years,                  an independent award under Ecuador’s
including all of the years following the               Environmental Management Act.” Improper
imposition of the RICO judgment issued in              opinion testimony (Fed. R. Ev. 701, 702).
2014 by the U.S. district court in the Chevron         “The UDAPT, however, does not exercise
v. Donziger case. I also have an attorney-             any legal authority over the environmental
client relationship with certain affected              damages award, or its enforcement, or the
community members and constituent                      subsequent environmental remediation that
community organizations.”                              will be accomplished with the funds once
FN 1: “The Unión de Afectados y Afectadas              collected. It also has no formal authority over
por las Operaciones de las Petrolera Texaco            the execution of the judgment in Canada or
(UDAPT) (“Union of Persons Affected by                 elsewhere, although it is actively involved in
Texaco”) is a more newly-created grassroots            said efforts.” Improper opinion testimony
advocacy organization that grew out of what            (Fed. R. Ev. 701, 702).
was formerly known as “the Assembly,” an               “Mr. Fajardo’s motives are not worth
informal or “de facto” organization (initially         dwelling on, except to note that his attacks on
                                                   8
   Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 9 of 33




           DONZIGER DECLARATION                                   CHEVRON’S OBJECTION
sponsored by the FDA) that held periodic              me serve at times to distract from the outrage
meetings starting in 2001 where                       in the affected communities that followed Mr.
representatives from the various affected             Fajardo’s decision to waive—at the request of
communities were invited to share the views           the Ecuadorian government, but without
of their respective communities about the             consulting his clients—a legal embargo the
legal case and related issues. While the              communities had obtained on $112 million in
UDAPT formally registered as an                       government funds payable to Chevron that
organization in 2011, it remains a novel and          should have been redirected to community
uniquely flexible organization with a number          health and environmental remediation
of different mandates, including maintaining          projects.” Speculation (Fed. R. Ev. 602,
solidarity between the suffering affected             701).
communities and providing an outlet for those
communities’ diverse range of views and
perspectives. The UDAPT, however, does not
exercise any legal authority over the
environmental damages award, or its
enforcement, or the subsequent environmental
remediation that will be accomplished with
the funds once collected. It also has no formal
authority over the execution of the judgment
in Canada or elsewhere, although it is actively
involved in said efforts. The UDAPT is also
not the “exclusive” voice of the affected
people, as there are many different grassroots
organizations working in the affected
communities, each of which has a role to
play. My impression is that the UDAPT has
been “taken over” in recent years by my
former colleague Pablo Fajardo, who often
uses the organization as a vehicle to publicly
attack me and thus regrettably serve the
purposes of his supposed opponent, Chevron.
Mr. Fajardo’s motives are not worth dwelling
on, except to note that his attacks on me serve
at times to distract from the outrage in the
affected communities that followed Mr.
Fajardo’s decision to waive—at the request of
the Ecuadorian government, but without
consulting his clients—a legal embargo the
communities had obtained on $112 million in
government funds payable to Chevron that
should have been redirected to community
health and environmental remediation
projects.”
Paragraph 4: “I have worked closely with the          “My relationship with this organization and
leaders of the FDA and certain community              some of its individuals stretches back 25
                                                  9
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 10 of 33




           DONZIGER DECLARATION                                  CHEVRON’S OBJECTION
members for decades. These individuals               years, and is grounded in deep trust based on
include, among others, Luis Yanza, Carmen            our shared commitment to obtain justice for
Cartuche, Alejandro Soto (deceased in 2018),         those harmed by Chevron’s reckless
Rosa Moreno (deceased in 2016), Ermel                environmental practices and the resulting
Chavez, Hugo Camacho, and Medardo                    devastation which was the basis of the
Shingue. The FDA and its duly authorized             liability imposed by the Aguinda court.”
leaders instruct me both in writing and orally.      Lacks foundation (Fed. R. Ev. 602),
I travel to Ecuador to meet with them several        speculation (Fed. R. Ev. 602, 701).
times a year and I participate in conference
calls and one-on-one calls with FDA
leadership regularly. My relationship with this
organization and some of its individuals
stretches back 25 years, and is grounded in
deep trust based on our shared commitment to
obtain justice for those harmed by Chevron’s
reckless environmental practices and the
resulting devastation which was the basis of
the liability imposed by the Aguinda court.”
Paragraph 5: “My responsibilities as an              “I serve as both a legal case manager and
attorney (subject to interim suspension which        social justice campaign manager for my
I am contesting) and advocate for the FDA            clients in what is widely recognized as one of
are intentionally broad. I serve as both a legal     the most complex and important corporate
case manager and social justice campaign             accountability battles in the last half-century,
manager for my clients in what is widely             or even in all of history.” Lacks foundation
recognized as one of the most complex and            (Fed. R. Ev. 602), hearsay (Fed. R. Ev.
important corporate accountability battles in        802), speculation (Fed. R. Ev. 602, 701).
the last half-century, or even in all of history.”
Paragraph 6: “My responsibilities in this            “[W]hat the FDA believes to be the
regard have included, but are not limited to,        illegitimate arbitration action initiated by
the following: a) providing advice regarding         Chevron against the Republic of
strategy, including judgment enforcement             Ecuador . . . .” Lacks foundation (Fed. R.
activities and efforts in resistance to              Ev. 602), speculation (Fed. R. Ev. 602, 701).
Chevron’s various SLAPP lawsuits, including
this RICO action; b) providing advice
regarding the corporate accountability
campaign my clients have carried out against
Chevron since the inception of the case in
1993, which is designed to educate the public
about Chevron’s toxic dumping and its
impacts on people, Indigenous culture, and
the environment; c) helping my clients raise
and administer funds to pay expenses for both
litigation and campaign-related activities
concerning Chevron’s misconduct in Ecuador,
and its impacts; d) engaging in advocacy and

                                                 10
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 11 of 33




           DONZIGER DECLARATION                                CHEVRON’S OBJECTION
public education with government officials
and non-government leaders in the United
States, Canada and elsewhere to ensure
relevant individuals are adequately informed
about the viewpoint of the FDA with regard
to various issues, among them, what the FDA
believes to be the illegitimate arbitration
action initiated by Chevron against the
Republic of Ecuador; e) enlisting lawyers to
carry out various legal and legal-related
activities and to defend against Chevron’s
retaliatory SLAPP litigation in Ecuador,
Canada, the United States, and elsewhere; and
f) enlisting support from individuals and
organizations, including non-profit advocacy
organizations such as Amazon Watch,
Rainforest Action Network, and Global
Witness, to help publicize the campaign of the
Ecuadorians. My work requires me to
communicate regularly with the FDA
leadership and community leaders, which in
turn necessitates regular trips to Ecuador to
conduct meetings, community listening
sessions, networking events, and the like.”
Paragraph 7: “I have been given authority by         Lacks foundation (Fed. R. Ev. 602),
the FDA (and other client organizations or           hearsay (Fed. R. Ev. 802) (entire
representatives of the affected communities)         paragraph).
to undertake efforts to raise funds necessary
to continue the enforcement of the Aguinda
judgment and the overall corporate
accountability campaign against Chevron
over its toxic dumping in Ecuador. While the
specifics of such efforts are intentionally left
to my discretion, my work is subject to
regular oversight from the leadership of the
FDA and those individuals have final word
should our views come into conflict.”
Paragraph 8: “As part of my effort to assist         No objection.
the FDA obtain funds, since the 2014 RICO
judgment issued I often have served as an
intermediary between the FDA leadership and
potential funders. I believed, and still believe,
that the language of the April 2014 Opinion
assured me and others that the scope of the
RICO injunction was limited to proceeds on a

                                                    11
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 12 of 33




           DONZIGER DECLARATION                                CHEVRON’S OBJECTION
collection on a judgment, meaning I could
continue to assist my clients in raising funds
to finance the RICO appeal, the enforcement
litigation in Canada, the broader corporate
accountability campaign, and specifically that
I could continue to pay my own fees “just as
[I had] been paid . . . over the past nine or ten
years,” i.e. from “finance[ing] [provided] by
outside investors.” Dkt. 1901 at 7-8, 14. On
behalf of the FDA, I have helped potential
funders and supporters understand the nature
of the Aguinda case and provided relevant
materials for review. I have always
encouraged those interested to undertake
independent due diligence, including by
reviewing Chevron’s materials and public
filings. To the best of my understanding of
the relevant transactions, I have never
“monetized” my contingency interest with an
investor in any way. To the best of my
understanding, and consistent with my efforts,
all fund-raising arrangements were designed
to be lawful under the injunctive scope of the
RICO Judgment and the Court’s April 25,
2014 Opinion, as I understood them.”
Paragraph 9: “I have repeatedly been given           “I have repeatedly been given authority and
authority and instructions by the FDA to             instructions by the FDA to spend and direct
spend and direct the distribution of funds           the distribution of funds from investors.”
from investors. These funds were necessary to        Hearsay (Fed. R. Ev. 802), lacks foundation
continue the enforcement litigation and              (Fed. R. Ev. 602).
overall corporate accountability campaign            “These funds were necessary to continue the
against Chevron. Again, the specifics of such        enforcement litigation and overall corporate
expenditures have been intentionally left by         accountability campaign against Chevron.”
the FDA to my discretion, an arrangement             Lacks foundation (Fed. R. Ev. 602).
which the FDA leaders feel comfortable with          “Again, the specifics of such expenditures
given my demonstrated long-term loyalty and          have been intentionally left by the FDA to my
deep experience working on the case and              discretion, an arrangement which the FDA
advocacy campaign. My work and that of               leaders feel comfortable with given my
others in this regard and others is subject to       demonstrated long-term loyalty and deep
FDA oversight which takes place on a regular         experience working on the case and advocacy
basis through phone communication and in-            campaign. My work and that of others in this
person meetings in Ecuador.”                         regard and others is subject to FDA oversight
                                                     which takes place on a regular basis through
                                                     phone communication and in-person meetings


                                                    12
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 13 of 33




          DONZIGER DECLARATION                                CHEVRON’S OBJECTION
                                                    in Ecuador.” Lacks foundation (Fed. R. Ev.
                                                    692), hearsay (Fed. R. Ev. 802).
Paragraph 10: “FDA representatives have             Hearsay (Fed. R. Ev. 802), lacks foundation
assured me on multiple occasions that they          (Fed. R. Ev. 602), speculation (Fed. R. Ev.
understand my unique value to their litigation      602, 701) (entire paragraph).
and accountability campaign given my years
of experience working on it; my deep
institutional knowledge, given that I am the
only lawyer who originated the case in 1993
still working for the clients; my wide network
of personal contacts with supporters and
investors across multiple countries; and, my
range of legal and advocacy skills.”
Paragraph 11: “The FDA has committed to             “The FDA has committed to compensate me
compensate me at a fixed rate of $25,000 per        at a fixed rate of $25,000 per month for my
month for my work on all the responsibilities       work on all the responsibilities described
described above. Given the amount of hours I        above.” Hearsay (Fed. R. Ev. 802), lacks
spend on the matter in an average month, this       foundation (Fed. R. Ev. 602).
actually translates into a relatively modest        “Given the amount of hours I spend on the
hourly rate. It is often the case that there are    matter in an average month, this actually
not funds available to pay me and meet other        translates into a relatively modest hourly rate.
critical case expenses. Often, I insist that        It is often the case that there are not funds
certain other critical expenses (such as legal      available to pay me and meet other critical
fees in enforcement jurisdictions) are covered      case expenses. Often, I insist that certain other
first. Although it is understood that any           critical expenses (such as legal fees in
unpaid monthly fee gets rolled into arrears,        enforcement jurisdictions) are covered first.”
non-payment has occurred frequently enough          Lacks foundation (Fed. R. Ev. 602).
over the course of many years (including long       “Although it is understood that any unpaid
stretches without any compensation) that full       monthly fee gets rolled into arrears, non-
payment of my arrears has become highly             payment has occurred frequently enough over
unlikely, a situation that FDA leadership has       the course of many years (including long
explicitly recognized in discussions with me.       stretches without any compensation) that full
Accordingly, again in light of the long-            payment of my arrears has become highly
standing and trusting relationship I have with      unlikely, a situation that FDA leadership has
my clients, the FDA has authorized me to pay        explicitly recognized in discussions with me.
down my arrears to the extent possible, at my       Accordingly, again in light of the long-
discretion and in light of other demands on         standing and trusting relationship I have with
available funds. I have endeavored to do this       my clients, the FDA has authorized me to pay
responsibly as regards my clients without           down my arrears to the extent possible, at my
short-shifting what I am due under my               discretion and in light of other demands on
agreements with them. I did not always              available funds.” Hearsay (Fed. R. Ev. 802),
provide detailed invoices because the FDA
                                                    lacks foundation (Fed. R. Ev. 602),
leaders not only did not request them, but in
                                                    speculation (Fed. R. Ev. 602, 701).
fact repeatedly expressed a preference that all
of my past invoices be resolved essentially by      “I did not always provide detailed invoices
                                                    because the FDA leaders not only did not
                                                   13
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 14 of 33




         DONZIGER DECLARATION                                 CHEVRON’S OBJECTION
way of settlement when sufficient funds            request them, but in fact repeatedly expressed
might be available.”                               a preference that all of my past invoices be
                                                   resolved essentially by way of settlement
                                                   when sufficient funds might be available.”
                                                   Hearsay (Fed. R. Ev. 802).
Paragraph 12: “Similarly, the FDA, through         Hearsay (Fed. R. Ev. 802), lacks foundation
its representatives and after extensive            (Fed. R. Ev. 602) (entire paragraph).
consultation, has been apprised of the
substantial outstanding debts I am owed by
the case arising from times when I was forced
to rely on personal funds to keep case
operations going. Again, the FDA though its
representatives has agreed that investor-
provided funds should be used to pay down
such debt to the extent possible given the
availability of funds and the exigency of other
funding needs. The FDA, through its
representatives and after extensive
consultation, also has agreed that all of my
legal expenses incurred in responding to
Chevron’s SLAPP-style and other attacks on
me (including the RICO case itself, appeals
thereto, and post-judgment proceedings) are
properly considered expenses owing to the
overall litigation that should be paid from
investor-provided funds as they become
available and in light of other funding needs.”
Paragraph 13: “Even though I often was             “Even though I often was legally entitled
legally entitled draw down funds to satisfy the    draw down funds to satisfy the debts and
debts and arrears discussed above as soon as       arrears discussed above as soon as funds were
funds were raised, I typically chose to pay        raised, I typically chose to pay other members
other members of our team prior to                 of our team prior to reimbursing myself for
reimbursing myself for expenditures. Other         expenditures.” Lacks foundation (Fed. R.
times, I would pay myself as appropriate, but      Ev. 602), improper opinion testimony (Fed.
later, as funds became tight once again, I         R. Ev. 701, 702).
would pay other individuals and case               “Other times, I would pay myself as
expenses from my personal accounts so that         appropriate, but later, as funds became tight
necessary efforts could continue with minimal      once again, I would pay other individuals and
interruption.”                                     case expenses from my personal accounts so
                                                   that necessary efforts could continue with
                                                   minimal interruption.” Lacks foundation
                                                   (Fed. R. Ev. 602).
Paragraph 14: “Because funds for the               “Because funds for the litigation and
litigation and enforcement efforts related to      enforcement efforts related to the Aguinda
the Aguinda judgment generally were not            judgment generally were not sufficient to
                                                  14
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 15 of 33




           DONZIGER DECLARATION                                CHEVRON’S OBJECTION
sufficient to meet the diverse needs of the        meet the diverse needs of the litigation and
litigation and corporate accountability            corporate accountability campaign and to pay
campaign and to pay regular fees to all of         regular fees to all of those working on it, I
those working on it, I sought to reduce            sought to reduce overhead by administering
overhead by administering funds myself and         funds myself and with help from colleagues
with help from colleagues like Mr. Josh            like Mr. Josh Rizack rather than engaging
Rizack rather than engaging costly outside         costly outside professionals.” Lacks
professionals. This did lead to some degree of     foundation (Fed. R. Ev. 602).
disarray in the bookkeeping. While the Slavek      “I also knew that all transactions taking place
assessment of Mr. Rizack’s work (paragraphs        were accounted for electronically and would
54-61 of his declaration) is undoubtedly           be reconciled as soon as we got the resources
harsh, in Mr. Rizack’s defense I note that it      to hire an appropriate entity to do so.” Lacks
appears he was paid a total of $12,566.33          foundation (Fed. R. Ev. 602), speculation
over a period of more than five years ending       (Fed. R. Ev. 602, 701).
June 2018—that is, just over $2,000 per year.
I also knew that all transactions taking place
were accounted for electronically and would
be reconciled as soon as we got the resources
to hire an appropriate entity to do so.”
Paragraph 15: “As a result of this and for         “As a result of this and for other reasons, I
other reasons, I gratefully accepted the offer     gratefully accepted the offer of financial
of financial management help from Ms. Katie        management help from Ms. Katie Sullivan
Sullivan and her company, Streamline Family        and her company, Streamline Family Office.”
Office. Once Ms. Sullivan signed on, I had         Hearsay (Fed. R. Ev. 802).
Mr. Rizack transfer to her all of the materials    “Ms. Sullivan played an instrumental role in
he had gathered over a period of years             helping our team raise funds in transactions
regarding case expenses and my personal            designed, as always, to be lawful under the
expenditures on the case. Ms. Sullivan played      injunctive scope of the RICO Judgment and
an instrumental role in helping our team raise     the Court’s April 25, 2018 Opinion.” Lacks
funds in transactions designed, as always, to      foundation (Fed. R. Ev. 602).
be lawful under the injunctive scope of the        “[Ms. Sullivan] later admitted under oath to
RICO Judgment and the Court’s April 25,            signing an affidavit written by Chevron
2018 Opinion. Ms. Sullivan left our team           lawyers at the Gibson Dunn firm—including
soon after Chevron subpoenaed her in the           many of the same lawyers who signed the
Spring of 2018. She later admitted under oath      company’s various motions to hold me in
to signing an affidavit written by Chevron         contempt that are still pending—that
lawyers at the Gibson Dunn firm—including          contained a number of statements for which
many of the same lawyers who signed the            she possessed no knowledge and which are
company’s various motions to hold me in            demonstrably false.” Hearsay (Fed. R. Ev.
contempt that are still pending—that
                                                   802), lacks foundation (Fed. R. Ev. 602),
contained a number of statements for which
                                                   misstates prior testimony.
she possessed no knowledge and which are
demonstrably false.”
Paragraph 16: “The Slavek analysis submitted       “Investor-provided funds almost always were
by Chevron is mistaken in some respects, but       deposited into my law firm account, and from

                                                  15
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 16 of 33




           DONZIGER DECLARATION                                CHEVRON’S OBJECTION
it confirms critical information in others.        there transferred to other accounts for
Investor-provided funds almost always were         administrative convenience as part of the
deposited into my law firm account, and from       process of distributing funds to meet case
there transferred to other accounts for            expenses. Case expenses often were
administrative convenience as part of the          transferred to me before being transferred to
process of distributing funds to meet case         other for reasons of administrative
expenses. Case expenses often were                 convenience, or due to the payment-
transferred to me before being transferred to      repayment process outlined above.” Lacks
other for reasons of administrative                foundation (Fed. R. Ev. 602).
convenience, or due to the payment-
repayment process outlined above.”
Paragraph 17: “Some exceptions to the              “Some exceptions to the foregoing involved a
foregoing involved a payment from Mr.              payment from Mr. Waters in January 2016
Waters in January 2016 that was initially          that was initially characterized as a personal
characterized as a personal gift and later         gift and later converted by me to equity as
converted by me to equity as part of an            part of an agreement approved by the FDA.”
agreement approved by the FDA. Another             Lacks foundation (Fed. R. Ev. 602),
example is the transfer of the remaining case      hearsay (Fed. R. Ev. 802).
funds from Ms. Sullivan to me by Mr. Page,         “Although the funds sent by Mr. Page were
once Ms. Sullivan had made the decision to         accidentally wired to a personal account, once
withdraw. Although the funds sent by Mr.           received by me I immediately opened a new
Page were accidentally wired to a personal         business checking account at the suggestion
account, once received by me I immediately         of an employee in my bank for purposes of
opened a new business checking account at          administrative convenience.” Lacks
the suggestion of an employee in my bank for       foundation (Fed. R. Ev. 602), hearsay (Fed.
purposes of administrative convenience. I          R. Ev. 802), speculation (Fed. R. Ev. 602,
then proceeded to distribute these funds to        701).
meet various case expenses and outstanding         “I then proceeded to distribute these funds to
fees, including my own and Mr. Page’s.”            meet various case expenses and outstanding
                                                   fees, including my own and Mr. Page’s.”
                                                   Lacks foundation (Fed. R. Ev. 602).
Paragraph 18: “The remaining investor funds         “The remaining investor funds from Ms.
from Ms. Sullivan’s account were provided          Sullivan’s account were provided first to Mr.
first to Mr. Page at the insistence of her         Page at the insistence of her former lawyer,
former lawyer, Frank Libby. I never had any        Frank Libby. I never had any direct
direct communication with Mr. Libby by             communication with Mr. Libby by telephone
telephone or in person and he refused such         or in person and he refused such contact with
contact with me. For reasons not understood        me.” Hearsay (Fed. R. Ev. 802), lacks
by me, Mr. Libby refused to transfer the           foundation (Fed. R. Ev. 602).
remaining case funds directly to me even           “For reasons not understood by me, Mr.
though I was named as the lead representative      Libby refused to transfer the remaining case
of the FDA in the United States. He also           funds directly to me even though I was named
refused to explain the basis for this refusal.”    as the lead representative of the FDA in the
                                                   United States.” Hearsay (Fed. R. Ev. 802),
                                                   lacks foundation (Fed. R. Ev. 602),
                                                  16
  Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 17 of 33




         DONZIGER DECLARATION                                 CHEVRON’S OBJECTION
                                                  improper opinion testimony (Fed. R. Ev.
                                                  701, 702.
                                                  “[Mr. Libby] also refused to explain the basis
                                                  for this refusal.” Hearsay (Fed. R. Ev. 802),
                                                  lacks foundation (Fed. R. Ev. 602).
Paragraph 19: “Mr. Libby was willing to           “Mr. Libby was willing to transfer the
transfer the remaining funds held by Ms.          remaining funds held by Ms. Sullivan to Mr.
Sullivan to Mr. Page. After Mr. Page received     Page.” Hearsay (Fed. R. Ev. 802), lacks
them in his lawyer trust account in               foundation (Fed. R. Ev. 602).
Washington, D.C., I instructed him to transfer    “[Mr. Page] and I both understood that the
the funds to me for distribution and              funds were not “traceable” to the Ecuador
expenditure in the normal course pursuant to      Judgment in light of how the Court had
my FDA-granted authority. He and I both           defined that term in its April 2014 Opinion
understood that the funds were not ‘traceable’    for the reasons set forth in paragraph 8 above
to the Ecuador Judgment in light of how the       and explained repeatedly to the Court.”
Court had defined that term in its April 2014     Lacks foundation (Fed. R. Ev. 602),
Opinion for the reasons set forth in paragraph    speculation (Fed. R. Ev. 602, 701).
8 above and explained repeatedly to the
Court. The Court had not at the time of the
Libby transfer even suggested any contrary
understanding of ‘traceable’ and I expected
the Court to promptly confirm my
understanding of the express terms of its
April 2014 understanding given the
uncontroverted evidence that I have never
benefited from proceeds traceable to the
judgment. Because the Court’s default
judgment against the FDA and others used
precisely the same language as the RICO
Judgment, I understood that the limited scope
of the RICO Judgment applied equally to the
default judgment.”
Paragraph 20: “The TD accounts in existence Lacks foundation (Fed. R. Ev. 602) (entire
when I provided that information to Chevron paragraph).
in June of this year were accurate. They had
been given to me when I went personally to a
TD Bank branch only days earlier and asked
for a list of accounts. Although the Slavek
analysis strains to suggest that there was some
meaningful impropriety in my disclosure,
Slavek’s own data confirms what I disclosed
to Chevron: that those were the only five
accounts that were open as of June 15, 2018. I
was not aware that other accounts had been
closed and did not think to ask the TD Bank

                                                 17
   Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 18 of 33




           DONZIGER DECLARATION                               CHEVRON’S OBJECTION
 representative. One of the accounts Slavek
 claims was ‘missing’ was in fact closed over a
 year earlier with funds consolidated for
 administrative purposes in one or more of the
 other accounts that was disclosed. I do not
 recall any such transfer as being meaningful
 at the time of my disclosures. Another
 ‘missing’ account according to Slavek was
 closed roughly two months before my
 disclosures. Again, I believe this account was
 simply shifted or transformed into a different
 account that was disclosed.”
 Paragraph 21: “The contingency interest            “The contingency interest stated in the
 stated in the updated power of attorney signed     updated power of attorney signed by FDA
 by FDA leadership in November 2017 was             leadership in November 2017 was not
 not intended to grant a new interest, but to       intended to grant a new interest, but to
 recognize my existing interest in any Aguinda      recognize my existing interest in any Aguinda
 recovery. The Court has now coerced me into        recovery.” Lacks foundation (Fed. R. Ev.
 signing what I understand to be the entirety of    602), speculation (Fed. R. Ev. 602, 701).
 my contingency interest over to Chevron. I
 am not taking the position that the November
 2017 contract is protected or separable from
 the Court’s other orders with respect to my
 contingency interest. If Chevron feels like it
 needs some additional documentation with
 respect to the November 2017 power, it
 should just ask me rather than rush to file for
 contempt.”

       24.       Attached to this declaration as Exhibit 114 is a Timeline of Travel for Steven

Donziger, charting Mr. Donziger’s whereabouts between October 2015 and November 2018. A

hyperlinked, electronic version of this Timeline will be submitted to the Court on a thumb drive.

       25.       Attached to this declaration as Exhibit 115 are exhibits to the Travel Timeline for

Steven Donziger, which is attached as Exhibit 114 to this Declaration, and includes the following

documents:

                A true and correct copy of an excerpt from the transcript of the deposition of Josh

                 Rizack on June 26, 2018.


                                                   18
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 19 of 33



        A true and correct copy of an excerpt from the transcript of the deposition of Mary

         K. Sullivan on September 28, 2018.

        A true and correct copy of an excerpt from the transcript of the deposition of Josh

         Rizack on October 5, 2018.

        A true and correct copy of an excerpt of an American Express account statement,

         produced by American Express and bearing Bates numbers AMEX001803-

         AMEX001817.

        A true and correct copy of an excerpt of an American Express account statement,

         produced by American Express and bearing Bates numbers AMEX001823-

         AMEX001834.

        A true and correct copy of an excerpt of an American Express account statement,

         produced by American Express and bearing Bates numbers AMEX001841-

         AMEX001858.

        A true and correct copy of an excerpt of an American Express account statement,

         produced by American Express and bearing Bates numbers AMEX001869-

         AMEX001882.

        A true and correct copy of an excerpt of an American Express account statement,

         produced by American Express and bearing Bates numbers AMEX001921-

         AMEX001936.

        A true and correct copy of an article Now Magazine by Christian Peña, titled

         “Canada’s First Nations join Amazon fight against Chevron”. Available at

         https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/.




                                         19
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 20 of 33



        A true and correct copy of an email chain dated February 23, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         003381.

        A true and correct copy of an email chain dated February 6, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 004123-

         CE 002126.

        A true and correct copy of an email chain dated February 19, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         004677.

        A true and correct copy of an email chain dated February 26, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         005565-CE 005566.

        A true and correct copy of an email chain dated February 29, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         005573-CE 005595.

        A true and correct copy of an email chain dated April 14, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 006138.

        A true and correct copy of an email chain dated April 19, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006191-

         CE 006193.

        A true and correct copy of a an email chain dated April 20, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006211-

         CE 006212.



                                         20
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 21 of 33



        A true and correct copy of an email chain dated May 30, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006441-

         CE 006443.

        A true and correct copy of an email chain dated June 20, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006591-

         CE 006592.

        A true and correct copy of an email chain dated September 26, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         006960.

        A true and correct copy of an email chain dated October 13, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006963-

         CE 006964.

        A true and correct copy of an email chain dated October 18, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 006971-

         CE 006973.

        A true and correct copy of an email chain dated October 24, 2016 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 007001-

         CE 007007.

        A true and correct copy of an email chain dated November 1, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         007216-CE 007218.

        A true and correct copy of an email chain dated November 1, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         007286-CE 007291.

                                         21
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 22 of 33



        A true and correct copy of an email chain dated December 4, 2016 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         009477-CE 009480.

        A true and correct copy of an email chain dated January 8, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 012628-

         CE 012662.

        A true and correct copy of an email chain dated January 13, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 012790.

        A true and correct copy of an email chain dated March 1, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 014492.

        A true and correct copy of an email chain dated April 12, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 015138.

        A true and correct copy of an email chain dated May 1, 2017 between C. Eisler and

         S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 015250-CE

         015257.

        A true and correct copy of an email chain dated May 30, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 015355-

         CE 015357.

        A true and correct copy of an email chain dated July 24, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 015711.

        A true and correct copy of an email chain dated August 3, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 016004.

        A true and correct copy of an email chain dated August 22, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates number CE 016016.

                                         22
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 23 of 33



        A true and correct copy of an email chain dated September 7, 2017 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         016073.

        A true and correct copy of an email chain dated September 12, 2017 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         016331.

        A true and correct copy of an email chain dated September 12, 2017 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE

         016379-CE 016386.

        A true and correct copy of an email chain dated October 1, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 016407-

         CE 016408.

        A true and correct copy of an email chain dated October 2, 2017 between C. Eisler

         and S. Donziger, produced by Cliff Eisler and bearing Bates numbers CE 016780-

         CE 016781.

        A true and correct copy of an email chain dated February 21, 2018 between C.

         Eisler and S. Donziger, produced by Cliff Eisler and bearing Bates number CE

         016867.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001573.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001575-CITI-0001580.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001576.

                                        23
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 24 of 33



        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001576-CITI-0001577.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001582.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001583-CITI-0001584.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001587-CITI-0001593.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001588-CITI-0001592.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001590.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001594-CITI-0001596.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001597-CITI-0001601.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001598.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001605.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001607-CITI-0001612.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001608.

                                        24
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 25 of 33



        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001628.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001629-CITI-0001630.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001636-CITI-0001644.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001637.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001638.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001641.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates number CITI-0001643.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001645-CITI-0001653.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001646-CITI-0001650.

        A true and correct copy of an excerpt from a Citibank account statement, produced

         by Citibank and bearing Bates numbers CITI-0001651-CITI-0001652.

        A true and correct copy of a Citibank account statement, produced by Citibank and

         bearing Bates numbers CITI-0001654-CITI-0001664.




                                        25
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 26 of 33



        A true and correct copy of a of Facebook MP4 video, available at

         https://www.facebook.com/lisa.gibbons.169/videos/1370003246428117/?lst=100

         003745197768%3A100002553656892%3A1539877127.

        A     true   and   correct    copy   of   a   Facebook     Post,   available    at

         https://www.facebook.com/conpedioficial/photos/

         a.250553305137556/904410223085191/?type=3&theater,           and    a    certified

         translation of the same.

        A true and correct copy of an email chain between G. Krevlin and S. Donziger

         produced by Glenn Krevlin and bearing Bates number GKrevlin_0000024.

        A true and correct copy of an email chain between G. Krevlin and S. Donziger

         produced by Glenn Krevlin and bearing Bates number GKrevlin_0000228.

        A true and correct copy of a an email chain between G. Krevlin and S. Donziger

         produced by Glenn Krevlin and bearing Bates number GKrevlin_0000263.

        A true and correct copy of a Booklet for Conference regarding Indigenous Solutions

         for           Environmental           Challenges,           available           at

         https://www.banffconference2018.com/.

        A true and correct copy of an invoice at Manos Premier Hotel, produced by Mary

         K. Sullivan, introduced as Exhibit 5341 to the deposition of Joshua Rizack, and

         bearing Bates number MKS-0000254-MKS-0000256.

        A true and correct copy of an email chain dated August 27, 2017 between Steven

         Donziger and John van Merkensteijn, produced by Mr. van Merkensteijn and

         bearing Bates numbers JVM 001067–68.




                                         26
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 27 of 33



        A true and correct copy of an email dated May 8, 2017 from Steven Donziger to

         John van Merkensteijn, produced by Mr. van Merkensteijn and bearing Bates

         numbers JVM 002222–225.

        A true and correct copy of an email dated May 9, 2017 from Steven Donziger to

         Bill Twist, with a copy to John van Merkensteijn, produced by Mr. van

         Merkensteijn and bearing Bates number JVM 002495.

        A true and correct copy of an email chain dated February 23, 2017 between Ian

         Watson and John van Merkensteijn, produced by Mr. van Merkensteijn and bearing

         Bates numbers JVM 002830–831.

        A true and correct copy of an email dated May 15, 2017 from Steven Donziger to

         Alan Harter, with a copy to John van Merkensteijn, produced by Mr. van

         Merkensteijn and bearing Bates number JVM 003432.

        A true and correct copy of an email chain dated August 28, 2016 between David

         Sausen, Michael Ben-Jacob, John van Merkensteijn, Derek Stoldt, Bill Twist, and

         Steven Donziger, produced by Mr. van Merkensteijn and bearing Bates numbers

         JVM 004918–919.

        A true and correct copy of an email chain dated March 20, 2018 between Steven

         Donziger and John van Merkensteijn, produced by Mr. van Merkensteijn and

         bearing Bates number JVM 006914.

        A true and correct copy of a record of immigration for Steven R. Donziger, dated

         June 6, 2018, signed by Anita Isabel Chaves Villafuerte of the Ecuadorian Ministry

         of the Interior, attaching a “Certificate of Migratory Movements,” along with a

         certified translation of the same.



                                              27
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 28 of 33



        A true and correct copy of a CSRwire article dated October 25, 2018 titled

         “Donziger to Speak at Harvard Law on Historic Environmental Litigation of

         Amazon      Indigenous     Groups      Against    Chevron,”      available    at

         http://www.csrwire.com/press_releases/40817-Donziger-to-Speak-at-Harvard-

         Law-on-Historic-Environmental-Litigation-of-Amazon-Indigenous-Groups-

         Against-Chevron, and archived on October 25, 2018.

        A true and correct copy of an email chain dated December 4, 2017 between Aaron

         Page, Katie Sullivan and Steven Donziger, produced by Mary K. Sullivan and

         bearing Bates numbers MKS-0000753–792.

        A true and correct copy of an email chain dated January 5, 2018 between Katie

         Sullivan and Steven Donziger, produced by Mary K. Sullivan and bearing Bates

         number MKS-0000957.

        A true and correct copy of an email chain dated January 4, 2018 between Katie

         Sullivan, Tim Howard, Steven Donziger, and Jeffrey Kahn, produced by Mary K.

         Sullivan and bearing Bates numbers MKS-0000960–964.

        A true and correct copy of an email chain dated November 20, 2017 between Toni

         Abbiati, Katie Sullivan and Steven Donziger, produced by Mary K. Sullivan and

         bearing Bates number MKS-0001949.

        A true and correct copy of an email chain dated December 27, 2017 between Steven

         Donziger, Aaron Page, and Katie Sullivan, produced by Mary K. Sullivan and

         bearing Bates number MKS-0002188.

        A true and correct copy of an email dated December 3, 2017 from Steven Donziger

         to Katie Sullivan, produced by Mary K. Sullivan and bearing Bates numbers MKS-

         0002367–370.

                                        28
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 29 of 33



        A true and correct copy of an email chain dated January 16, 2018 between Katie

         Sullivan, Charles Nesson, Martin Garbus, and Steven Donziger, produced by Mary

         K. Sullivan and bearing Bates numbers MKS-0003234–235.

        A true and correct copy of an email dated December 8, 2017 from Steven Donziger

         to Katie Sullivan, produced by Mary K. Sullivan and bearing Bates number MKS-

         0005896.

        A true and correct copy of an email chain dated February 20, 2018 between Katie

         Sullivan, John van Merkensteijn, and Steven Donziger, produced by Mary K.

         Sullivan and bearing Bates numbers MKS-0011556–557.

        A true and correct copy of an email chain dated June 27, 2017 between Katie

         Sullivan and Steven Donziger, produced by Mary K. Sullivan and bearing Bates

         number MKS-0011657.

        A true and correct copy of an email chain dated May 23, 2017 between Katie

         Sullivan and Steven Donziger, produced by Mary K. Sullivan and bearing Bates

         numbers MKS-0011693–695.

        A true and correct copy of a TD Bank account statement, produced by TD Bank

         and bearing Bates numbers TD BANK 0000717–TD BANK 0000720.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates numbers TD BANK 0000724–TD BANK 0000725.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000728.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000747.



                                        29
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 30 of 33



        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000753.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000769.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000773.

        A true and correct copy of a TD Bank account statement, produced by TD Bank

         and bearing Bates numbers TD BANK 0000775–TD BANK 0000778.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000785.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000830.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000834.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates numbers TD BANK 0000834–TD BANK 0000835.

        A true and correct copy of a TD Bank account statement, produced by TD Bank

         and bearing Bates numbers TD BANK 0000840–TD BANK 0000845.

        A true and correct copy of excerpts of TD Bank account statements, for the period

         April 6, 2017–May 5, 2017 and for the period May 6, 2017–June 5, 2017, produced

         by TD Bank, and bearing Bates numbers TD BANK 0000842–TD BANK 0000849.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates numbers TD BANK 0000848–TD BANK 0000849.



                                        30
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 31 of 33



        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000854.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000858.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000862.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates numbers TD BANK 0000862–TD BANK 0000863.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000887.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000896–TD BANK 0000897.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000923.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000928.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000929.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000930.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000936.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000942.

                                       31
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 32 of 33



        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates numbers TD BANK 0000947–TD BANK 0000948.

        A true and correct copy of a TD Bank account statement, produced by TD Bank

         and bearing Bates numbers TD BANK 0000950–TD BANK 0000953.

        A true and correct copy of an excerpt of a TD Bank account statement, produced

         by TD Bank and bearing Bates number TD BANK 0000952.

        A true and correct copy of a tweet from Steven Donziger, through the user name

         @SDonziger,         dated      December      7,        2017,    available      at

         https://twitter.com/SDonziger/status/938959108362919936, archived on October

         26, 2018.

        A true and correct copy of a Twitter .mp4 video, from the account @eluniversocom,

         available at https://twitter.com/eluniversocom/status/1042129771218526209.

        A true and correct copy of a tweet from Steven Donziger, through the user name

         @SDonziger,         dated      October      17,       2018,     available      at

         https://twitter.com/SDonziger/status/1052609566880485377, archived on October

         26, 2018.

        A true and correct copy of a tweet from Amazon Watch, through the user name

         @AmazonWatch,          dated     October         9,    2017,     available     at

         https://twitter.com/AmazonWatch/status/917428943958966272,        archived    on

         October 26, 2018.

        A true and correct copy of a tweet from Steven Donziger, through the user name

         @SDonziger,         dated      April       16,        2018,     available      at

         https://twitter.com/SDonziger/status/985898822852317185, archived on October

         26, 2018.

                                         32
Case 1:11-cv-00691-LAK-RWL Document 2128 Filed 11/07/18 Page 33 of 33



        A true and correct copy of a tweet from Steven Donziger, through the user name

         @SDonziger,          dated          April        16,          2018,         available         at

         https://twitter.com/SDonziger/status/985907415265751042, archived on October

         26, 2018.

        A true and correct copy of a tweet from Day One, through the user name

         @dayone_event,         dated         October           9,       2018,        available        at

         https://twitter.com/dayone_event/status/1049581540567605249,                     archived     on

         October 26, 2018.

        A   true    and   correct    copy    of     a   Youtube       .mp4      video,    available   at

         https://www.youtube.com/watch?v=a8n4y_yxHlw.

  Executed on this 7th day of November, 2018 at New York, New York.

                                                                     /s/ Anne Champion
                                                                         Anne Champion




                                             33
